DREW, Justice.
This appellant has appealed from a final judgment sentencing him to three years in prison after a jury verdict of guilty of breaking and entering a certain building of another with intent to commit a felony. He was tried jointly with a codefendant James Gainey. At the trial the State proved that a service station in Cross City was entered and a cash register removed valued at $150, and introduced into evidence an extra-judicial confession of the defendant James Gainey in which he stated that the appellant assisted in the crime. Gainey repudiated this confession at the trial. The appellant at all times when confronted with the accusation of James Gainey denied that-he took part in the crime and testified in denial at the trial.
Except for the extra-judicial confession of the codefendant Gainey, there is nothing in the record to implicate the appellant in the crime with which he is charged and of which he was found guilty along with his codefendant. Under these circumstances argues appellant, the evidence is not sufficient under the law to sustain a conviction. We agree and have,-so held. Stoutamire v. State, 133 Fla. 757, 183 So. 316.
In its brief the State, with commendable candor, concedes that the judgment below must be reversed because the evidence in the record is wholly insufficient to sustain the verdict and judgment.
Reversed.
■MATHEWS, C. J., THOMAS, J., and McNEILL, Associate Justice, concur.